Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Consulted Parent application 16/086823.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/086,823, filed on 9/20/18.

Information Disclosure Statement
The IDS of 10/23/20 has been considered in full.

Drawings
The Drawings are acceptable as formal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8-10, 13, 16, 36-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (2003/0111924 A1).

Ma et al. shows the following:
1.  A linear actuation screw comprising an elongated shaft having a first end portion, a second end portion on an opposite side of the elongated shaft as the first end portion, and a sloping intermediate portion between the first end portion and the second end portion, wherein: 
a) the first end portion has a threaded outer wall (the end of the screw to the right in figure 1) configured to advance a nut 66 or a sliding member along at least a portion of the first end portion;
 b) the second end portion is configured to be at least partially received within a motor (the motor assembly includes the rotor 24 and stator 31 and the carry through structure 69), and 
¢} the sloping intermediate portion includes an outer wall that is generally smooth and continuous over at least a majority of the area of the outer wall. (Ma et al. shows a tapered connection of screw 65 to 69)
2.  The linear actuation screw of claim 1, wherein the threaded outer wall of the first end portion has a first diameter as measured from a crest of that is generally constant over substantially the entire length of the first end portion. (the screw and nut section has a constant diameter)
4.  The linear actuation screw of wherein the second end portion has threaded outer wall that  is threaded over only a portion of  the second end portion. (at 70; there is a tapered portion and a threaded portion which receives a nut 71)
5.  The linear actuation screw of claim 1, wherein the second end portion has a threaded outer wall that  is threaded over less than 50 percent of the length of the second end portion. (the threaded portion at 70 is less than 50% of the left side of the screw (left in figure 1))
6.  The linear actuation screw of claim 1, wherein the threaded outer wall of the first end portion is threaded over substantially the entire first end portion. (the threaded portion is continuous for receiving the nut and therefore is threaded more than substantially at the extreme left side of the screw in figure 1)

9.  The linear actuation screw of claim 1, wherein the sloping intermediate portion has a slope between about 5 degrees and about 14 degrees relative to a longitudinal axis of the linear actuation screw. (as gleaned from figure 1, Ma et al. is within this range)
10.  The linear actuation screw of claim 1, wherein the sloping intermediate portion has a generally constant slope over a majority of its length. (the taper is conical and linear)
13.  The linear actuation screw of claim 1, wherein the second end portion is adapted to penetrate at least partially through an opening at a first end portion of a motor and is configured to receive a motor fastening nut 71 around it to secure. (the shaft passes through the motor (24, 31))
16.  An assembly including the linear actuation screw of claim 1, and a motor fastening nut for securing the linear actuator screw within a motor. (nut 71)
36.  The linear actuation screw of claim 4, wherein the threaded outer wall of the second end portion has a generally constant diameter as measured from a crest. (the tops of the threads are constant)
37.  The linear actuation screw of claim 4, wherein the threaded outer wall of the second end portion has a diameter as measured from a crest that is different from a diameter of an unthreaded portion of the second end portion. (the threaded portion and the screw and nut portion have different diameters; the screw and nut portion being larger)




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (2003/0111924 A1) in view of Greby (3,192,791).
Ma et al. shows the claimed invention except for the use of a ball type screw and nut.
Greby shows a recirculating ball type screw and nut device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the ball type screw and nut interface of Greby in the device of Ma et al. since the selection of either screw and nut interfaces is well within the skill in the art sice the two types of screw and nut interfaces are equivalents in the art.

Allowable Subject Matter
Claims 11-12, 14, and 28-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658